Prentiss, J.
after stating the facts as above, delivered the following opinion of the Court.
It is to be observed, that the notice does not state, that the plaintiff resisted or molested the defendant in the execution of his duty, in attaching or securing the goods; and without such allegation, the notice was clearly defective. The statute, authorizing special matter to be given in evidence under the general issue, with notice, was intended to dispense with the formality and prolixity of special pleading ; but it has always been held, that the notice, nevertheless, must contain the substance of a good plea in bar, and be a sufficient answer to the matter proved by the plaintiff, or evidence cannot be given under it.
But, waiving all objection arising out of the insufficiency of the notice, we think that the matter offered to be proved by the defendant formed no defence to the action, and on that ground the evidence was inadmissible. It appeared that the plaintiff was in the possession and occupancy of the store, and although, if the goods were the property of Green, the defendant had a right to enter the store for the purpose of attaching them, and even to break open the door, if he was refused admittance on request, yet he had no right to lay violent hands upon the plaintiff, and forcibly expel him from the store. The defendant might undoubtedly have remained in the store long enough, and have done whatever was necessary, to enable him to execute the writ, and secure the goods by taking and removing them; but he could not take entire possession of the store, and expel the plaintiff from it. Indeed, if he had continued in the store longer than was necessary to secure and remove the goods, he would be liable as a trespasser. If the plaintiff, although the occupant of the store, and having the right of possession, had resisted or obstructed the defendant in the execution of the writ, the defendant, no doubt, would have been justified in laying hands upon the plaintiff, and using whatever *417force was necessary to enable him to proceed in the performance of his duty. But the evidence offered did not show any ■attempt by the plaintiff to resist or impede the defendant in the execution of his duty, but merely that the plaintiff refused to go out of the store, when ordered by the defendant, and opposed the defendant when he attempted to force him out. It ás very clear, that the facts offered to be proved were no justification of the trespass complained of, and the evidence, therefore, was properly excluded.
Judgment affirmed.